In the
    United States Court of Appeals
                 For the Seventh Circuit
                            ____________

No. 05-3019
MARK A. PIERSON, Warden,
                                                      Plaintiff-Appellee,
                                    v.

ROD BLAGOJEVICH, Governor,
   and ROGER E. WALKER, JR.,
                                               Defendants-Appellants.
                            ____________
               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
              No. 04 C 949—Samuel Der-Yeghiayan, Judge.
                            ____________
    SUBMITTED DECEMBER 7, 2005—DECIDED DECEMBER 20, 2005
                PUBLISHED FEBRUARY 10, 2006Œ
                            ____________


    Before BAUER, POSNER, and EVANS, Circuit Judges.
  PER CURIAM. Rod Blagojevich and Roger Walker appeal
the district court’s denial of their motion for judgment on
the pleadings based on qualified immunity. Appellants now
ask for summary reversal based on this court’s opinion in


Œ
  This opinion was originally issued as an unpublished order
on December 20, 2005. Upon request, the panel has determined
that this decision should now issue as a published opinion.
2                                                  No. 05-3019

Riley v. Blagojevich, 425 F.3d 357 (7th Cir. 2005). Appellees
respond that if this court acts summarily, it should affirm
the district court’s order under Kiddy-Brown v. Blagojevich,
408 F.3d 346 (7th Cir. 2005).
  Appellee Mark Pierson sued Governor Blagojevich and
Walker, the director of the Illinois Dept. of Corrections,
alleging that defendants improperly terminated Pierson
from his position as warden at a state prison. Pierson, who
began his employment under a prior Republican adminis-
tration, claims he was fired because he was not an ally of the
new Democratic administration and because he publicly
criticized his superiors.
  Defendants attached to their amended answer a copy of
the job description for Pierson’s warden position that is kept
on file at the Illinois Department of Central Management
Services (CMS). The essential functions identified in the job
description include directing the overall operations and
programs of Pinckneyville Correctional Center, formulating
“policy, procedures, rules, regulations, and institutional
directives for employees and inmates,” and planning and
approving the facility’s fiscal budget.
  Defendants ask for summary reversal under Riley,
which held that an official job description, if reliable, is
the correct basis for the court’s determining whether
political affiliation is a legitimate requirement of the job. 425
F.3d at 364. And the job description here—even more than
the job description of assistant warden at issue in
Riley—clearly confers policy-making discretion. The ques-
tion is thus the reliability of the job description attached to
the defendants’ answer. Defendants submit a stipulation
from Pierson in which he states that the job description
attached to the answer is indeed a “true and correct copy of
a Position Description contained in the files of the Illinois
No. 05-3019                                                 3

Department of Central Management Services (“CMS”) for
position number 40070-29-62-000-00-01, corresponding to
Position Title of Senior Public Service Administrator
(working title of Warden) at Pinckneyville Correctional
Center.” According to the defendants’ affidavit attached to
the amended answer, and not contested by Pierson, this job
description has been in effect from May 1, 1999, to the
present; it was not concocted by Governor Blogojevich.
Pierson does not deny that he signed the stipulation, which
is materially identical to the stipulation signed by appellant
Snyder and found to be sufficient by this court in the Riley
appeal. This appeal is therefore controlled by Riley. The
district court’s order denying appellants’ motion for
judgment on the pleadings is therefore reversed and the
case remanded with directions to enter judgment for the
defendants.
                                  REVERSED AND REMANDED.

A true Copy:
        Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-10-06